                  Case 9:19-bk-11573-MB                                Doc 308 Filed 09/27/19 Entered 09/27/19 11:54:20    Desc
                                                                        Main Document     Page 1 of 3


                       I   SNOW SPENCE GREEN LLP
                           Ross Spence (TX SBN 18918400)
                   2       ross@snowspencegreen.com
                   3       2929 Allen Parkway, Suite 2800
                           Houston, Texas 77019
                   4       Telephone: (713) 335-4800
                           Facsimile: (713) 335-4848
                   5
                           Attorneys for the County a/Santa Barbara,
                   6       California; Harry E. Hagen, as Treasurer-Tax
                   7       Collector of the County of Santa Barbara,
                           California; and Santa Barbara County Air
                   8       Pollution Control District
                   9                                               UNITED STATES BANKRUPTCY COURT
                 10                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                                       SANTA BARBARA DIVISION
                 11
                 12        In re:                                                          Case No.: 9:19-bk-11573-MB
                 13        HVI Cat Canyon, Inc.,                                           Chapter 11
                 14
                                                             Debtor.                       DECLARATION OF JAMES RAY
                 15                                                                        IN SUPPORT OF DKT. NOS. 153 &
                 16                                                                        206
                 17
                 18
                 19
                 20
                 21                         I, James Ray, declare as follows:
                 22
                                            1.               I am the California Unified Program Agency Supervisor for the Santa
                 23
                 24 Barbara County Environmental Health Services (EHS), and I have personal
                 25
                           knowledge of the matters stated herein.
                 26
                                            2.               For pre-bankruptcy, EHS is owed $7,992.50. See Exhibit SB-9
                 27
                 28
                           C·\U!-�rs\jray\AnpData\�lli
                           Micro�oft\\Vi.nQo\.vs\fN�tCadw
                           \('pntcnr .Qullook�.V �\·tl;l<
�ow SPENCE GRE N LLP       X\Dc-cl;tration EH800S l for
                           l(ign.atunufpc�G'-\G(;\Gtl':-t'                I
                                                             -------------=------------
                           ��\,\'!.¥is,,,y\Bankmptry\H                             DECLARATJ ON
Case 9:19-bk-11573-MB   Doc 308 Filed 09/27/19 Entered 09/27/19 11:54:20   Desc
                         Main Document     Page 2 of 3
Case 9:19-bk-11573-MB   Doc 308 Filed 09/27/19 Entered 09/27/19 11:54:20   Desc
                         Main Document     Page 3 of 3
